Title: From Benjamin Franklin to Lord Kames, 14 March 1775
From: Franklin, Benjamin
To: Kames, Henry Home, Lord


London March 14. 1775.
Purposing to embark for America in a few Days, I cannot depart without taking Leave of my dear Lord Kaims, to whose Civilities and Friendship I have been so much oblig’d, and for whom I shall ever retain the sincerest Esteem and Affection.
I congratulate you cordially on the Success of your last Work. It does you great Honour. I hear it every where well spoken of. I almost envy the Abilities you continue to possess of instructing, delighting and being useful at so late a Period in Life; of still going through so much Business with so much Ease to yourself; and of employing your Leisure so advantageously to others.
May every kind of Felicity attend you and your good Lady, is the sincere parting Wish of Your affectionate and most obedient humble Servant
B Franklin

P.S.  Mr. Duffield, who will have the Honour of presenting this to your Hands is a young Gentleman for whom I have a great Regard. He at present studies Physic in your University. I beg leave to recommend him to your Protection.
Lord Kaims

 
Addressed: Lord Kaims / Edinburgh / per / Mr Duffield
Endorsed: 1775 Mar. 14
